--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 9, 2011, is by
and among Infusion Brands International, Inc., a Nevada corporation (“INBI”),
Home Shopping Express S.A., an entity organized under the laws of Spain (the
“Company”), and the shareholders of the Company (each a “Shareholder” and
collectively the “Shareholders”).  Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”
 
BACKGROUND


The Company has 10,000 shares of common stock (the “Company Shares”)
outstanding, all of which are held by Mr Joseph Sciamma has agreed to transfer
 50% of the Company Shares (the “Initial Shares”) in consideration for Fifty
Thousand (50,000) Euros, (the “Initial Purchase Price”).
 
For a period of twelve (12) months from the date hereof, INBI shall have the
option to purchase the remaining 50% of the Company Shares based on the terms
and requirements outlined herein (the “Secondary Shares”).
 
The Board of Directors of each of INBI and the Company has determined that it is
desirable to effect this stock purchase.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I
 
Purchase of Shares
 
SECTION 1.01.                     Sale by the Shareholders.  At the Closing (as
defined in Section 1.02), Mr Joseph Sciamma shall sell, transfer, convey, assign
and deliver to INBI all of the Initial Shares free and clear of all Liens in
exchange for the Initial Purchase Price.
 
SECTION 1.02.                     Closing.  The closing (the “Closing”) of the
Initial Shares (the “Transactions”) shall take place at the offices of Sichenzia
Ross Friedman Ference LLP in New York, New York, or such other location as
determined by the Parties, commencing upon the satisfaction or waiver of all
conditions and obligations of the Parties to consummate the Transactions
contemplated hereby (other than conditions and obligations with respect to the
actions that the respective Parties will take at Closing) or such other date and
time as the Parties may mutually determine (the “Closing Date”).
 
SECTION 1.03                   Option.       For a period of twelve (12) months
from the date of the Closing Date, INBI will have the option (the “Option”) to
purchase the Secondary Shares from the Shareholders based on the scenarios and
purchase prices set forth below which such purchase price shall be distributed
to the Shareholders on a pro rata basis, all of which assume a Company net
profit  of at least 15%:
 
 
 

--------------------------------------------------------------------------------

 
 

 
·
If the Company’s revenue is greater than Four Million Euros (4,000,000 EU), the
aggregate purchase price of the Secondary Shares shall be Fifty Thousand Euros
(50,000 EU);

 
·
 
If the Company’s revenue is greater than Three Million Five Hundred Thousand
Euros (3,500,000 EU) but less than Four Million Euros (4,000,000 (EU), the
aggregate purchase price of the Secondary Shares shall be Twenty Five Thousand
Euros (25,000 EU) ;

 
·
If the Company’s revenue is less than Three Million Five Hundred Thousand Euros
(3,500,000 EU), the aggregate purchase price of the Secondary Shares shall be
Fifteen Thousand Euros (15, 000 EU).



SECTION 1.04                     Intentionally Omitted.


SECTION 1.05                     Right of First Refusal.  At any time after the
Closing of the purchase of the Initial Shares and continuing for a period of
twelve months, INBI shall have a right of first refusal for any proposed
transfer, sale or assignment of the Secondary Shares by the Shareholders to a
third party.  In the event of such proposed sale, the undersigned will provide
INBI with at least sixty (60) business days’ advance written notice of the terms
of the proposed sale, including minimum acceptable price and payment, and INBI
shall have the right, within thirty (30) business days’ of receipt of such
notice to elect to purchase such Secondary Shares on the same proposed terms and
conditions, provided however, if the purchase price of the Secondary Shares
based on the schedule and calculation in Section 1.03 herein is less than the
price offered by the proposed purchaser (the “Lower Purchase Price”), then INBI
will have the right to purchase the Secondary Shares at the Lower Purchase Price
pursuant to the terms of Section 1.03 and Section 1.05.


SECTION 1.06                     Board of Directors.  Commencing on the Closing
Date, INBI will at all times maintain representation of a majority of the Board
of Directors, or its equivalent, of the Company.


SECTION 1.07                     Voting Rights.  The Parties hereby acknowledge
that INBI shall bear no restriction to its voting power of the Company Shares
and that the Shareholders, shall possess no approval or veto rights. 
Additionally, the Shareholders shall not have substantive participation rights,
such that they shall not have the right to participate in determining certain
financial and operating decisions of the Company that are made in the ordinary
course of business and are significant factors in directing and carrying out the
activities and the business of the Company, including but not limited to (a)
selecting, terminating and setting the compensation of management responsible
for implementing the Company’s policies and procedures and (b) establishing
operating and capital decisions of the Company, including budgets, in the
ordinary course of business
 
SECTION 1.08.                     Intentionally Omitted.


 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.09                     Profit Assignment.  Commencing on the Closing
Date, the Company and the Shareholders shall assign 100% of all revenue and
profits generated by the Company to INBI.


SECTION 1.10                     Intellectual Property.  Prior to the Closing
Date and, as a condition to Closing, the Company and the Shareholders shall
cause all intellectual property and intangible assets related to any products
sold by the Company, including, but not limited to, marketing and distribution
agreements and trademark(s) of the Dual Saw/Omni DualSaw, to be transferred
and/or registered in the name of the Company.


SECTION 1.11                     Assumption of Property by Shareholders.  Upon
INBI’s exercise of its Option to purchase the Secondary Shares, pursuant to
Section 1.03 herein, the Shareholders will assume complete ownership of the
production studio owned by the Company in Valencia, Spain, and assume all
liabilities related thereto, including the mortgage with La Caixa Bank.


ARTICLE II
 
Representations and Warranties of the Shareholders
 
Each Shareholder hereby jointly and severally represents and warrants to INBI,
as follows:
 
SECTION 2.01.                     Good Title.  The Shareholder is the record and
beneficial owner, and has good and marketable title to its Company Shares, with
the right and authority to sell and deliver such Company Shares to INBI as
provided herein.  Upon registering of INBI as the new owner of such Company
Shares in the share register of the Company, INBI will receive good title to
such Company Shares, free and clear of all liens, security interests, pledges,
equities and claims of any kind, voting trusts, shareholder agreements and other
encumbrances (collectively, “Liens”).
 
SECTION 2.02.                     Power and Authority.  All acts required to be
taken by the Shareholder to enter into this Agreement and to carry out the
Transactions have been properly taken.  This Agreement constitutes a legal,
valid and binding obligation of the Shareholder, enforceable against such
Shareholder in accordance with the terms hereof.
 
SECTION 2.03.                     No Conflicts.  The execution and delivery of
this Agreement by the Shareholder and the performance by the Shareholder of his
obligations hereunder in accordance with the terms hereof: (i) will not require
the consent of any third party or any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (“Governmental Entity”) under any statutes, laws, ordinances, rules,
regulations, orders, writs, injunctions, judgments, or decrees (collectively,
“Laws”); (ii) will not violate any Laws applicable to such Shareholder; and
(iii) will not violate or breach any contractual obligation to which such
Shareholder is a party. 
 
SECTION 2.04.                     No Finder’s Fee.  The Shareholder has not
created any obligation for any finder’s, investment banker’s or broker’s fee in
connection with the Transactions that the Company or INBI will be responsible
for.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties of the Company
 
The Company represents and warrants to INBI that, except as set forth in the
Company Disclosure Schedule, regardless of whether or not the Company Disclosure
Schedule is referenced below with respect to any particular representation or
warranty: 
 
SECTION 3.01.                     Organization, Standing and Power.  The Company
is duly incorporated or organized, validly existing and in good standing under
the laws of Spain and has the corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company, a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the ability of the Company to consummate the Transactions (a
“Company Material Adverse Effect”).  The Company is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary, except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect.  The Company has delivered to INBI true and complete
copies of the articles of incorporation and bylaws of the Company, each as
amended to the date of this Agreement (as so amended, the “Company Charter
Documents”). 
 
SECTION 3.02.                     Capital Structure.  The authorized share
capital of the Company consists of 10,000 of which 10,000 are issued and
outstanding.  No shares or other voting securities of the Company are issued,
reserved for issuance or outstanding. All outstanding shares of the Company are
duly authorized, validly issued, fully paid and non-assessable and not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the applicable corporate laws of its state of incorporation, the
Company Charter Documents or any Contract (as defined in Section 3.04) to which
the Company is a party or otherwise bound.  There are no bonds, debentures,
notes or other indebtedness of the Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of Company Shares may vote (“Voting Company
Debt”).  Except as set forth herein, as of the date of this Agreement, there are
no options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company is a party or by which the Company is bound (i) obligating the Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares or other equity interests in, or any security convertible or exercisable
for or exchangeable into any shares or capital stock or other equity interest
in, the Company or any Voting Company Debt, (ii) obligating the Company to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the shares
or capital stock of the Company. 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.03.                   Authority; Execution and Delivery;
Enforceability.  The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Transactions.  The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the Transactions have been duly authorized and approved by the
Board of Directors of the Company and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement and the Transactions. 
When executed and delivered, this Agreement will be enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency and
similar laws of general applicability as to which the Company is subject. 
 
SECTION 3.04.                     No Conflicts; Consents. 
 
(a)                The execution and delivery by the Company of this Agreement
does not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company under any provision of (i) the
Company Charter Documents, (ii) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (a “Contract”) to which the Company is a party or by which any of
their respective properties or assets is bound or (iii) subject to the filings
and other matters referred to in Section 3.04(b), any material judgment, order
or decree (“Judgment”) or material Law applicable to the Company or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.
 
(b)               No material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
SECTION 3.05.                     Taxes. 
 
(a)                The Company has timely filed, or has caused to be timely
filed on its behalf, all Tax Returns required to be filed by it, and all such
Tax Returns are true, complete and accurate, except to the extent any failure to
file or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect.  There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)               If applicable, the Company has established an adequate reserve
reflected on its financial statements for all Taxes payable by the Company (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Company, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect.
 
(c)                For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.06.               Benefit Plans.  The Company does not have or
maintain any collective bargaining agreement or any bonus, pension, profit
sharing, deferred compensation, incentive compensation, share ownership, share
purchase, share option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Company (collectively,
“Company Benefit Plans”).  As of the date of this Agreement there are no
severance or termination agreements or arrangements between the Company and any
current or former employee, officer or director of the Company, nor does the
Company have any general severance plan or policy.
 
SECTION 3.07.                Litigation.  There is no action, suit, inquiry,
notice of violation, proceeding (including any partial proceeding such as a
deposition) or investigation pending or threatened in writing against or
affecting the Company, or any of its properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (“Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Company Material Adverse Effect.  Neither
the Company nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. 
 
SECTION 3.08.                Compliance with Applicable Laws.  The Company is in
compliance with all applicable Laws, including those relating to occupational
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Company Material Adverse Effect.  This Section 3.08 does
not relate to matters with respect to Taxes, which are the subject of Section
3.05.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.09.                     Brokers; Schedule of Fees and Expenses. 
Except for those brokers as to which the Company and INBI shall be solely
responsible, no broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of the Company. 
 
SECTION 3.10.                     Contracts.  Except as previously provided to
INBI, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Company and its subsidiaries taken as a whole.  The Company is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.
 
SECTION 3.11.                     Title to Properties.  Except as previously
disclosed or provided to INBI, the Company does not own any real property.  The
Company has sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses.  All such assets
and properties, other than assets and properties in which the Company has
leasehold interests, are free and clear of all Liens other than those Liens
that, in the aggregate, do not and will not materially interfere with the
ability of the Company to conduct business as currently conducted.
 
SECTION 3.12.                     Reserved.
 
SECTION 3.13.                     Insurance.  The Company does not hold any
insurance policy.
 
SECTION 3.14.                     Transactions With Affiliates and Employees. 
Except as previously disclosed to INBI, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
SECTION 3.15.                    No Additional Agreements.  The Company does not
have any agreement or understanding with the Shareholder with respect to the
Transactions  other than as specified in this Agreement.
 
SECTION 3.16.                    Investment Company.  The Company is not, and is
not an affiliate of, and immediately following the Closing will not have become,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.17.                     Disclosure.  The Company confirms that neither
it nor any person acting on its behalf has provided the Shareholders or their
respective agents or counsel with any information that the Company believes
constitutes material, non-public information, except insofar as the existence
and terms of the proposed transactions hereunder may constitute such information
and except for information that will be disclosed by INBI under a current report
on Form 8-K filed no later than four (4) business days after the Closing.  The
Company understands and confirms that INBI will rely on the foregoing
representations and covenants in effecting transactions in securities of INBI. 
All disclosure provided to INBI regarding the Company, its business and the
Transactions, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
SECTION 3.18.                     Absence of Certain Changes or Events.  The
Company, from the date of inception until the date of this Agreement, has
conducted its business only in the ordinary course, and during such period there
has not been:
 
(a)                any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;
 
(b)               any damage, destruction or loss, whether or not covered by
insurance, that would have a Company Material Adverse Effect;
 
(c)                any waiver or compromise by the Company of a valuable right
or of a material debt owed to it;
 
(d)               any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Company, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Company Material Adverse Effect;
 
(e)                any material change to a material Contract by which the
Company or any of its assets is bound or subject;
 
(f)                any mortgage, pledge, transfer of a security interest in, or
lien, created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and does not materially impair the Company’s
ownership or use of such property or assets;
 
(g)               any loans or guarantees made by the Company to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;
 
(h)                any alteration of the Company’s method of accounting or the
identity of its auditors;
 
(i)                 any declaration or payment of dividend or distribution of
cash or other property to the Shareholders or any purchase, redemption or
agreements to purchase or redeem any Company Shares;
 
 
 

--------------------------------------------------------------------------------

 
 
(j)                 any issuance of equity securities to any officer, director
or affiliate; or
 
(k)                any arrangement or commitment by the Company to do any of the
things described in this Section.
 
SECTION 3.19.                     Foreign Corrupt Practices.  Neither the
Company, nor, to the Company’s knowledge, any director, officer, agent, employee
or other person acting on behalf of the Company has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
ARTICLE IV
 
Representations and Warranties of INBI
 
INBI represents and warrants as follows to the Shareholders and the Company,
that, except as set forth in the reports, schedules, forms, statements and other
documents filed by INBI with the SEC and publicly available prior to the date of
the Agreement (the “INBI SEC Documents”), or in the Disclosure Schedule
delivered by INBI to the Company and the Shareholders (the “INBI Disclosure
Schedule”):
 
SECTION 4.01.                     Organization, Standing and Power.  INBI is
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on INBI, a material adverse effect on
the ability of INBI to perform its obligations under this Agreement or on the
ability of INBI to consummate the Transactions (a “INBI Material Adverse
Effect”).  INBI is duly qualified to do business in each jurisdiction where the
nature of its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a INBI Material Adverse Effect.  INBI has delivered to the
Company true and complete copies of the articles of incorporation of INBI, as
amended to the date of this Agreement (as so amended, the “INBI Charter”), and
the Bylaws of INBI, as amended to the date of this Agreement (as so amended, the
“INBI Bylaws”). 
 
SECTION 4.02.                     Subsidiaries; Equity Interests.  Except for
Infusion Brands, Inc., INBI does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.03.                     Capital Structure.  The authorized capital
stock of INBI is described in INBI’s filing with the Securities and Exchange
Commission (“INBI SEC Documents”).  All outstanding shares of the capital stock
of INBI are, and all such shares that may be issued prior to the date hereof
will be when issued, duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Nevada Revised Statutes, INBI Charter,
INBI Bylaws or any Contract to which INBI is a party or otherwise bound.  As of
the date of this Agreement, there are no outstanding contractual obligations of
INBI to repurchase, redeem or otherwise acquire any shares of capital stock of
INBI.  
 
SECTION 4.04.                    Authority; Execution and Delivery;
Enforceability.  The execution and delivery by INBI of this Agreement and the
consummation by INBI of the Transactions have been duly authorized and approved
by the Board of Directors of INBI and any other corporate proceedings on the
part of INBI are necessary to authorize this Agreement and the Transactions have
been obtained by INBI. This Agreement constitutes a legal, valid and binding
obligation of INBI, enforceable against INBI in accordance with the terms
hereof.
 
SECTION 4.05.                     No Conflicts; Consents. 
 
(a)                The execution and delivery by INBI of this Agreement, does
not, and the consummation of Transactions and compliance with the terms hereof
and thereof will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of INBI under, any provision of
(i) INBI Charter or INBI Bylaws, (ii) any material Contract to which INBI is a
party or by which any of its properties or assets is bound or (iii) subject to
the filings and other matters referred to in Section 4.05(b), any material
Judgment or material Law applicable to INBI or its properties or assets, other
than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a INBI Material Adverse Effect.
 
(b)               No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to INBI in connection with the execution, delivery and performance
of this Agreement or the consummation of the Transactions, other than the (A)
filing with the SEC of reports under Sections 13 and 16 of the Exchange Act, and
(B) filings under state “blue sky” laws, as each may be required in connection
with this Agreement and the Transactions.
 
SECTION 4.06.                     Information Supplied.  None of the information
supplied or to be supplied by INBI for inclusion or incorporation by reference
in any SEC filing or report contains any untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.07.                     Title to Properties.  INBI has good title to,
or valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses.  All such assets and properties, other than assets
and properties in which INBI has leasehold interests, are free and clear of all
Liens and except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of INBI to conduct business as currently
conducted.  INBI has complied in all material respects with the terms of all
material leases to which it is a party and under which it is in occupancy, and
all such leases are in full force and effect.  INBI enjoys peaceful and
undisturbed possession under all such material leases.
 
SECTION 4.08.                     Intellectual Property.  INBI owns, or is
validly licensed or otherwise has the right to use, all Intellectual Property
Rights which are material to the conduct of the business of INBI taken as a
whole.  No claims are pending or, to the knowledge of INBI, threatened that INBI
is infringing or otherwise adversely affecting the rights of any person with
regard to any Intellectual Property Right.  To the knowledge of INBI, no person
is infringing the rights of INBI with respect to any Intellectual Property
Right.
 
SECTION 4.09.                    Labor Matters.  There are no collective
bargaining or other labor union agreements to which INBI is a party or by which
it is bound.  No material labor dispute exists or, to the knowledge of INBI, is
imminent with respect to any of the employees of INBI.
 
SECTION 4.10.                     Investment Company.  INBI is not, and is not
an affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 4.11.                     Disclosure.  INBI confirms that neither it nor
any person acting on its behalf has provided any Shareholder or its respective
agents or counsel with any information that INBI believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by INBI under a current report on Form 8-K
filed after the Closing.  All disclosure provided to the Shareholders regarding
INBI, its business and the transactions contemplated hereby, furnished by or on
behalf of INBI (including INBI’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 4.12.                     Foreign Corrupt Practices.  Neither INBI, nor
to INBI’s knowledge, any director, officer, agent, employee or other person
acting on behalf of INBI has, in the course of its actions for, or on behalf of,
INBI (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE V
 
Deliveries
 
SECTION 5.01.                     Deliveries of the Shareholders. 
 
(a)               Concurrently herewith the Shareholders are delivering to INBI
this Agreement executed by the Shareholders.
 
(b)               At or prior to the Closing, the Shareholders shall deliver to
INBI:
 
 
(i)             certificates representing its Initial Shares; and

 
 
(ii)            this Agreement which shall constitute a duly executed share
transfer power for transfer by the Shareholders of their Company Shares to INBI
(which Agreement shall constitute a limited power of attorney in INBI or any
officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).

 
SECTION 5.02.                     Deliveries of INBI.
 
(a)               Concurrently herewith, INBI is delivering to the Shareholders
and to the Company, a copy of this Agreement executed by INBI.
 
(b)               Promptly following the Closing, INBI shall deliver to the
Shareholders and aggregate of 50,000 Euros, to be distributed to the
Shareholders on a pro rata basis.
 
SECTION 5.03.                     Deliveries of the Company. 
 
(a)                Concurrently herewith, the Company is delivering to INBI this
Agreement executed by the Company.
 
(b)               At or prior to the Closing, the Company shall deliver to INBI
a certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the Board of Directors of the Company approving this Agreement
and the Transactions, are all true, complete and correct and remain in full
force and effect.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VI
 
Conditions to Closing
 
SECTION 6.01.                     Shareholders and Company Conditions
Precedent.  The obligations of the Shareholders and the Company to enter into
and complete the Closing is subject, at the option of the Shareholders and the
Company, to the fulfillment on or prior to the Closing Date of the following
conditions.
 
(a)               Representations and Covenants. The representations and
warranties of INBI contained in this Agreement shall be true in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.  INBI shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by INBI on or prior to the Closing
Date.  INBI shall have delivered to the Shareholder and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b)               Litigation.  No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Shareholders, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of INBI or the Company.
 
(c)                Deliveries.  The deliveries specified in Section 5.02 shall
have been made by INBI. 
 
(d)               Satisfactory Completion of Due Diligence.  The Company and the
Shareholders shall have completed their legal, accounting and business due
diligence of INBI and the results thereof shall be satisfactory to the Company
and the Shareholders in their sole and absolute discretion.
 
SECTION 6.02.                     INBI Conditions Precedent.  The obligations of
INBI to enter into and complete the Closing are subject, at the option of INBI,
to the fulfillment on or prior to the Closing Date of the following conditions,
any one or more of which may be waived by INBI in writing.
 
(a)                Representations and Covenants.  The representations and
warranties of the Shareholders and the Company contained in this Agreement shall
be true in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date.  The Shareholders
and the Company shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by the Shareholders and the Company on or prior to the Closing
Date.  The Company shall have delivered to INBI, if requested, a certificate,
dated the Closing Date, to the foregoing effect.
 
(b)               Deliveries.  The deliveries specified in Section 5.01 and
Section 5.03 shall have been made by the Shareholders and the Company,
respectively. 
 
(c)               Satisfactory Completion of Due Diligence.  INBI shall have
completed its legal, accounting and business due diligence of the Company and
the results thereof shall be satisfactory to INBI in its sole and absolute
discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)               Transfer of Intellectual Property.  The Company and the
Shareholders shall cause all intellectual property and intangible assets related
to any products sold by the Company, including, but not limited to, marketing
and distribution agreements and trademark(s) of the Dual Saw/Omni DualSaw, to be
transferred and/or registered in the name of the Company.
 
ARTICLE VII
 
Covenants
 
SECTION 7.01.                    Fees and Expenses.  All fees and expenses
incurred in connection with this Agreement shall be paid by the Party incurring
such fees or expenses, whether or not this Agreement is consummated. 
 
SECTION 7.02.                     Continued Efforts.  Each Party shall use
commercially reasonable efforts to (a) take all action reasonably necessary to
consummate the Transactions, and (b) take such steps and do such acts as may be
necessary to keep all of its representations and warranties true and correct as
of the Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 7.03.                     Exclusivity.  Each of INBI and the Company
shall not (and shall not cause or permit any of their affiliates to) engage in
any discussions or negotiations with any person or take any action that would be
inconsistent with the Transactions and that has the effect of avoiding the
Closing contemplated hereby.  Each of INBI and the Company shall notify each
other immediately if any person makes any proposal, offer, inquiry, or contact
with respect to any of the foregoing.
 
SECTION 7.04.                     Access.  Each Party shall permit
representatives of any other Party to have full access to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to such Party.
 
SECTION 7.05.                     Preservation of Business.  From the date of
this Agreement until the Closing Date, the Company and INBI shall operate only
in the ordinary and usual course of business consistent with their respective
past practices, and shall use reasonable commercial efforts to (a) preserve
intact their respective business organizations, (b) preserve the good will and
advantageous relationships with customers, suppliers, independent contractors,
employees and other persons material to the operation of their respective
businesses, and (c) not permit any action or omission that would cause any of
their respective  representations or warranties contained herein to become
inaccurate or any of their respective covenants to be breached in any material
respect.
 
SECTION 7.06                     Non-Competition.  The Company and the
Shareholders shall not directly or indirectly, either individually or for any
other person, partnership, corporation, or company, beginning on the date of
this Agreement and ending on the five (5) year anniversary of the termination of
this Agreement (the “Non-Compete Period”):
 
 
 

--------------------------------------------------------------------------------

 
 
(a)               enter the employ of, or render any services to, any person,
firm, corporation or other entity engaged in business similar to the businesses
of the Company or INBI  or otherwise providing the same or similar services or
products as provided by the Company or INBI or,
 
(b)               permit the Company’s name to be used by, participate in, or
render services to any entity engaged in any business similar to the businesses
of the Company or INBI or otherwise providing the same or similar services or
products as provided by the Company or INBI, as such businesses exist or are in
process on the date of the expiration or earlier termination of this Agreement.
 
For purposes of this Agreement, the term “participate” includes any direct or
indirect interest in any enterprise, whether as an officer, director, company,
partner, sole proprietor, agent, representative, independent contractor,
employee, creditor, owner or otherwise; provided that the term “participate”
shall not include ownership of less than 5% of the stock of a publicly-held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market.
 
The Company and the Shareholders each acknowledge and agree that the covenant
contained in this paragraph is reasonable with respect to its duration,
geographical area and scope.
 
During the Non-Compete Period, the Company and the Shareholders shall not
directly or indirectly through another entity:
 
(a)                induce or attempt to induce any employee of the Company or
INBI to leave the employ of the Company, or in any way interfere with the
relationship between the Company and an employee thereof;
 
(b)               hire any person who was an employee of the Company or INBI at
any time; or
 
induce and/or solicit or attempt to induce and/or solicit any customer,
subscriber, partner, affiliate, joint venturer, supplier, licensee, licensor or
other business relation of the Company or INBI to cease doing business with the
Company or INBI, as the case may be, do business with any entity engaged in any
business similar to the businesses of the Company or INBI, as such businesses
exist or are in process on the date of the expiration or earlier termination of
this Agreement, or in any way interfere with the relationship between any such
Customer, subscriber, partner, affiliate, joint venturer, supplier, licensee,
licensor or business relation and the Company or INBI (including, without
limitation, making any negative oral or written communications about the Company
or INBI).


SECTION 7.07    Non Circumvention.  For a period of five (5)  years after the
date of this Agreement, neither the Company nor the Shareholders shall, directly
or indirectly, without the prior written approval of INBI, enter into any type
of agreement or transaction with any of the Company’s or INBI’s customers or
vendors or operate, control, invest or acquire an equity interest in any entity
which has entered or is seeking to enter into any type of agreement or
transaction with any of the of INBI’s or the Company’s contacts or vendors, for
or on his own behalf or on behalf of any corporation, individual, partnership,
other entity or other person.


 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.08   Non-Disclosure.  Each of the Company and the Shareholders
acknowledges that the oral and written communications made to him/her by either
INBI or the Company concerning the business and affairs of the Company or INBI,
as the case may be (hereafter, collectively “Confidential Information”) are the
property of INBI.  The Company and the Shareholders each agree that it/he/she
will not directly or indirectly,  disclose to any unauthorized person for its
own purposes any Confidential Information without the prior written consent of
INBI, unless and to the extent that the aforementioned matters become generally
known to and available for us by the public other than as a result of the the
Company’s or the Shareholder’s (as the case may be) acts or omissions or as may
be required in response to any summons or subpoena or in connection with any
litigation (it being understood that, to the extent practicable, Company and/or
the Shareholder shall provide INBI prompt notice of any such event and cooperate
in good faith to enable the company to participate to protect its interests in
such Confidential Information). 


ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01.                     Notices.  All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be deemed given upon receipt by the Parties at the following addresses (or
at such other address for a Party as shall be specified by like notice):
 
If to INBI, to:
Infusion Brands International, Inc.
14375 Myerlake Circle
Clearwater, FL 33760
Telephone: 727.230.1031
Facsimile: 727.230.1032


with a copy to:


Sichenzia Ross Friedman Ference, LLP
61 Broadway, Suite 32
New York, New York 10006
Attention:  Darrin M. Ocasio, Esq.
Facsimile (212) 930-9725


If to the Company, to:
Home Shopping Express S.A
C/ Guadiana 52, 1ºB 
07817 Sant Jordi de ses Salines
SPAIN


 
 

--------------------------------------------------------------------------------

 
 
If to the Shareholders at the addresses set forth in Exhibit A hereto. 
 
Home Shopping Express S.A
C/ Guadiana 52, 1ºB 
07817 Sant Jordi de ses Salines
SPAIN


 
SECTION 8.02.                     Amendments; Waivers; No Additional
Consideration.  No provision of this Agreement may be waived or amended except
in a written instrument signed by the Company, INBI and the Shareholders.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right. 
 
SECTION 8.03.                     Intentionally Omitted.
 
SECTION 8.04.                     Remedies.  In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, the Shareholders, INBI and the Company will be entitled to specific
performance under this Agreement.  The Parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
SECTION 8.05.                     Limitation of Liability.  Notwithstanding
anything herein to the contrary, each of INBI and the Company acknowledge and
agree that the liability of the  Shareholders arising directly or indirectly,
under any transaction document of any and every nature whatsoever shall be
satisfied solely out of the assets of the Shareholders, and that no trustee,
officer, other investment vehicle or any other affiliate of the Shareholders or
any investor, shareholder or holder of shares of beneficial interest of the
Shareholders shall be personally liable for any liabilities of the Shareholders.
 
SECTION 8.06.                     Interpretation.  When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”
 
SECTION 8.07.                     Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any rule
or Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the Transactions contemplated hereby is not affected in any
manner materially adverse to any Party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that Transactions contemplated hereby are fulfilled to the
extent possible.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.08.                     Counterparts; Facsimile Execution.  This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties.  Facsimile execution and delivery of this Agreement is legal,
valid and binding for all purposes.
 
SECTION 8.09.                     Entire Agreement; Third Party Beneficiaries.
This Agreement, taken together with the Company Disclosure Schedule and INBI
Disclosure Schedule, (a) constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the Parties
with respect to the Transactions and (b) are not intended to confer upon any
person other than the Parties any rights or remedies.
 
SECTION 8.10.                     Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without reference to principles of conflicts of laws.  Any action or
proceeding brought for the purpose of enforcement of any term or provision of
this Agreement shall be brought only in the Federal or state courts sitting in
New York, New York, and the parties hereby waive any and all rights to trial by
jury.
 
SECTION 8.11.                     Assignment.  Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the Parties without
the prior written consent of the other Parties.  Any purported assignment
without such consent shall be void.  Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.


INBI:
   
INFUSION BRANDS
INTERNATIONAL, INC.
       
By:
    Name:  Robert DeCecco   Title:  Chief Executive Officer      
The Company:
     
HOME SHOPPING EXPRESS S.A.
       
By:
   
Name:  Frederic Sciamma
Title: Chief Executive Officer
             
The Shareholder:
           
By:
   
Name:
 
Number of Shares:

 
 
 

--------------------------------------------------------------------------------

 